Citation Nr: 1223008	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  93-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected spondylolisthesis, lumbosacral spine, currently evaluated as 20 percent disabling.

2. Entitlement to a total rating for compensation based upon individual unemployability (TDIU) due to service-connected disability prior to June 23, 2010.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1991 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the Veteran's claim of entitlement to an increased rating for service-connected spondylolisthesis of the lumbosacral spine, then evaluated as 10 percent disabling.

In July 1992, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In January 1994, the Board denied the Veteran's claim for an increased rating for his service-connected low back disorder.  The Veteran appealed the Board's January 1994 decision to the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claim, hereinafter "the Court.")  In July 1995, the Court granted a Joint Motion for Remand, vacating the January 1994 Board decision and remanding the claim to the Board for compliance with the Joint Motion directives.  In December 1995, the Board remanded the claim for additional development.  In October 1998, the RO increased the rating for the low back disability from 10 percent to 20 percent, effective April 23, 1991, the date of the Veteran's claim for increase.  The Board again remanded the claim in February 2001 and July 2004 for additional development.

In March 2010, the Board once again denied the Veteran's claim for an increased rating for his service-connected low back disorder.  The Veteran appealed the Board's March 2010 decision to the Court.  In December 2010, the Court granted a Joint Motion for Remand, vacating the March 2010 decision and remanding the claim to the Board for compliance with the Joint Motion directives.  The parties also determined, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), that subsequent to the denial of TDIU in an April 2004 rating decision, the record reasonably raised a claim for TDIU.  In September 2011, the Board remanded the appeal for development consistent with the parties' Joint Motion.

In February 2012, the RO awarded the Veteran a TDIU, effective June 23, 2010.  Inasmuch as a TDIU is available prior to this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2010 correspondence, the Veteran raised claims for service connection for hearing loss and tinnitus.  In December 2011 correspondence, the Veteran's attorney appears to raise a claim for secondary service connection for lower extremity claudication.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to a TDIU prior to prior to June 23, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  During the course of the claim, the Veteran's service-connected lumbar spondylolisthesis has been characterized by pain and flexion limited to 40 degrees at worst (when considering complaints of pain); there is no clinical evidence of limitation of flexion less than 30 degrees, incapacitating episodes of back pain necessitating physician-prescribed bedrest, or that his low back disability has been productive of more than moderate limitation of motion, moderate intervertebral disc syndrome, or moderate lumbosacral strain.

2.  In a February 2012 rating decision, the RO awarded service connection and assigned 20 percent ratings for sciatica of the right and left extremities, effective May 17, 2010; the Veteran has not disagreed with that decision.  

3.  Objective neurological abnormalities in the Veteran's feet have been found by competent medical opinion to be related to nonservice-connected diabetes.  

4.  Prior to May 17, 2010, there were no objective neurological findings consistent with mild incomplete neuropathy associated with the Veteran's lumbar spondylolisthesis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for lumbar spondylolisthesis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp., 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes, 4.124a (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in July 2003, March 2004, July 2004, May 2010, and November 2011 letters the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The 2010 and 2011 letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The 2010 and 2011 letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific.")  The case was last adjudicated in    February 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, medical literature, hearing testimony, and VA treatment records and examination reports.

The Board is satisfied that the RO has substantially complied with its September 2011 remand directives as they pertain to the claim herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required.) As directed by the Board, the RO secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and afforded the Veteran a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this regard, in the December 2010 Joint Motion, the parties agreed that in the 2010 decision, the Board erred by concluding that VA's duty to assist had been met even though a March 2008 VA examiner indicated that magnetic resonance imaging (MRI) studies of record were not recent, and recommended that it be repeated.  Consequently, on remand in September 2011, the Board directed that a new VA examination be afforded, and an MRI conducted.  The Board qualified this by stating that if an MRI was medically contraindicated, the examiner should explain why.  As discussed in detail below, a thorough VA examination was conducted in January 2012 pursuant to the Board's remand, resulting in an extensive and detailed report.  In the report, the examiner stated on page 10 of the report, "given the fact that nothing has changed significantly in this Veteran's medical condition, either by examination or by history, since the 2008 lumbar spine MRI, a repeat lumbar spine MRI is NOT medically indicated and was not ordered."  (emphasis in original).  

The January 2012 examiner adequately explained why an MRI was not necessary.  He otherwise thoroughly assessed the manifestations of the Veteran's service-connected low back disability and the report provides the medical information needed to address the rating criteria relevant to the Veteran's claim.  The applicable and appropriate history was recorded and there is no showing that the examination report provides a substantially different picture of the Veteran's disability than the remaining evidence in the claims file.  All testing necessary for assessing the current status of the Veteran's disability was conducted, and all subjective and objective symptomatology was described.  The medical examiner's findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's level of impairment.  See Nieves, 22 Vet. App. at 304.  For these reasons, the Board finds that the January 2012 examination report is fully adequate and that further examination is not warranted.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless
and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Factual Background

In a VA treatment record of March 1990, the Veteran was diagnosed with peripheral neuropathy of the legs.

The Veteran was scheduled for a VA examination in June 1991.  The examiner noted that a partial examination was conducted, as the Veteran was intoxicated.  The Veteran complained of back and left leg pain.  Upon physical examination, his forward flexion motion was limited to 90 degrees.  X-rays from April 1990 were interpreted as showing spondylolysis par interarticularis L5 with spondylolisthesis of L5 on S1 and degenerative disc disease.  The examiner diagnosed spondylolysis L5 and degenerative joint disease.

In a VA treatment record of December 1995, the Veteran was noted to have radiculopathy in the bilateral lower extremities.  Nerve root compression was documented as a provisional diagnosis.  In a separate VA treatment record of December 1995, the Veteran was diagnosed with radiculopathy in the lower extremities.

An April 1996 electromyogram study (EMG) revealed abnormalities.  There was electromyographic evidence of mixed sensorimotor neuropathy involving both axons and myelin, primarily of the lower extremities, without radiculopathy.  The left tibial nerve displayed normal distal latency at the ankle, normal amplitude distally, diminished amplitude proximally, and mildly slowed conduction velocity.  The right tibial nerve displayed normal distal latency at the ankle, normal amplitude distally and proximally but with significant drop from proximal to distal, and mildly slowed conduction velocity.  The right peroneal nerve displayed prolonged distal latency at the ankle, normal amplitude, and low normal conduction velocity.  The Bilateral sural nerve displayed prolonged peak latencies at the ankle and normal amplitudes.  A mild temporal dispersion was noted.

In a May 1996 VA treatment record, the Veteran was diagnosed with radiculopathic pain, progressive spondylolisthesis, and arthropathy.  The clinician stated that it appears that the etiology was multifactorial.

In a May 1997 VA treatment record, the Veteran complained of a prickly feeling in his legs.  The examiner opined that it was probably related to his low back disability, and noted that he should be evaluated for nerve entrapment syndrome.
In September 1997, the Veteran was afforded a VA neurology examination.  He again complained of back pain and radiating pain to both lower extremities.  The Veteran reported being limited in many daily activities due to the pain.  He did not report any additional symptoms such as bowel disorders, bladder disorders, or numbness.  During physical examination, the examiner noted mild paraspinal muscle spasm and noted a weak femoral pulse, weaker on the left than the right.  The examiner also noted a past EMG result showed mixed sensory neuropathy, but this finding could not be substantiated upon present examination.  The examiner diagnosed vascular claudication and opined that the Veteran's neurological symptoms were probably related to vascular disorders.

At the same time as the VA neurology examination, the Veteran also underwent a VA spine examination.  He reported intense back pain impairing him from standing, walking, or sitting.  Upon physical examination, forward flexion was limited to 45 degrees.  Neurological examination did not show any abnormalities.  The examiner noted weak pulses and recommended a vascular clinic consultation.  He diagnosed spondylolisthesis at L5-S1 with claudication.

A VA vascular examination performed in September 1997 revealed weak femoral and popliteal pulses, and non-palpable pedal pulses.  There was a weak Doppler signal, however, for the pedal pulses.  Venous filling time was described as normal.  The diagnoses were probable aortic-iliac disease with occlusion resulting in poor vascular flow to both extremities; and arterial pulses (femoral, popliteal, and pedal) weak to absent, with weak signal by Doppler on the pedal pulses.  The examiner recommended a vascular study to confirm this vascular status.

In July 1999, the examiner authoring the September 1997 neurology VA examination reexamined the Veteran.  The Veteran continued to experience great difficulty with daily living activities due to severe back pain.  On physical examination, straight leg testing returned positive on the left at 80 degrees and equivocal on the right at 80 degrees.  Pin, position, and vibration testing were intact.  The Veteran had slight motor problems with his great left toe.  Lateral bends were performed "well." The examiner diagnosed L5 spondylolysis.  The Veteran was also diagnosed with L5 herniated nucleus polyposis with great toe dorsiflexor weakness.  Outpatient treatment in August 2000 noted forward flexion to 40 degrees.  There was no sensory or motor loss and reflexes were intact. 

On VA examination in May 2001, the Veteran reported right sided radiculopathy in addition to low back pain.  The radiculopathy was described as being like electricity shooting down his lateral hip towards his foot, occurring mostly at night, resulting in insomnia.  The examiner reviewed recent X-rays and a CT scan report.  Upon physical examination, the examiner observed a slight limp.  He measured forward flexion to 60 degrees.  He diagnosed spondylolisthesis.  The examiner noted decreased ability to perform activities of daily living and spine movement.

Private treatment records, dated 2001 and 2002, from the Holyoke Soldier's Home referred to complaints of back pain.

In October 2003, the Veteran underwent another VA spine examination.  He continued to report intense back pain.  During physical examination, the Veteran's forward flexion motion was limited to 60 degrees.  He had normal strength in his lower extremities and symmetric muscle bulk.  Reflexes were normal and symmetric.  The thoracic and lumbar spine were nontender, and the paravertebral muscles were mildly tender with spasm on the right, and nontender on the left.  However, the examiner found very poor flexibility for the Veteran's hamstrings, gluteus and lumbar muscle.  X-rays revealed grade 1 spondylolisthesis at L5-S1.  The examiner diagnosed low back pain, but concluded that there were no neurological symptoms related to spondylolisthesis.


Social Security Administration (SSA) records, received by VA in July 2004, reflected that the Veteran was in receipt of SSA disability benefits.  It was noted the Veteran had severe impairments from degenerative disc disease of the lumbar and cervical spine and claudication.  SSA found that the effective date of the Veteran's disability was in October 1990.

In a June 2006 VA treatment record, the Veteran was assessed with disc disease and sciatica as the source of his leg pain.  The examiner noted that while the Veteran may have arterial disease, it was not a significant contributor to his pain.

The Veteran underwent a VA/QTC spine examination in March 2008.  He reported having low back pain which radiated for many years.  More recently, he began experiencing bowel incontinence and erectile dysfunction.  Physical findings included a mild antalgic gait favoring the right and forward flexion limited to 90 degrees.  There was no evidence of pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.  The Veteran had full strength of the hip and knee.  There was mild weakness in the left big toe, and decreased sensation in the left foot.  Knee reflexes were symmetrical.  The physician diagnosed spondylolisthesis, grade I.  An EMG revealed an abnormal study involving a mixed sensory motor neuropathy involving the lower extremities.  The examiner commented that the Veteran's overall disability represented a combination of vascular claudication from diabetes and lumbar spondylolisthesis.  He also opined that the Veteran was capable of "light duty" activities.  He indicated that the Veteran does not have intervertebral disc syndrome.

On VA examination in April 2008, the Veteran displayed full motor strength for both lower extremities.  Deep tendon reflexes were symmetrical.  However, the examiner found slight diminished response to pinprick and vibration sense over both feet.  He diagnosed lumbar sprain with bilateral radiculopathy.  Additional diagnoses were spondylolisthesis with history of degenerative disc disease, and parethesia symptoms from diabetes.

On VA examination in June 2010, the Veteran complained of radiating back pain.  Flexion was to 40 degrees, extension was to 10 degrees, bilateral lateral flexion was to 20 degrees, left lateral rotation was to 15 degrees, and right lateral rotation was to 10 degrees.  There was objective evidence of pain on repetitive motion, but no additional limitations on repetition.  He complained of erectile dysfunction, but felt that the condition may be due to disuse.  He denied fecal or urinary incontinence.

On VA examination in January 2012, the Veteran displayed flexion to 45 degrees with pain beginning at 45 degrees, extension to 15 degrees with pain beginning at 15 degrees, bilateral lateral flexion to 10 degrees with pain at 10 degrees, right lateral rotation to 15 degrees without pain, and left lateral rotation to 5 degrees with pain beginning at 5 degrees.  The Veteran denied experiencing flare-ups that limit the function of his back.  While he had pain and weakness on motion, he had no additional limitation of motion on repetitive use.  The examiner found the Veteran does not have intervertebral disc syndrome.  

With regard to neurological impairment, the examiner opined that any bowel incontinence and erectile dysfunction noted in the course of the appeal was less likely than not related to the Veteran's back disability.  The examiner noted that these conditions began in the 2000's, well over 30 years after the Veteran's in-service back injury.  The examiner stated that the time between the injury and these symptoms argues against causation.  The examiner additionally noted that the Veteran's L5-S1 slippage, as measured on x-rays of the lumbar spine in 2010, has not changed significantly over the years.  The examiner opined that the Veteran's bowel incontinence is mostly a function of watery loose stool, produced in the colon.  Physiologically, the stool consistency could be caused by an upper lumbar spine injury, but here, no disease of the upper lumbar spine has ever been documented.  Mostly likely the stool consistency is a result of the Veteran's dietary choices.  The examiner noted that not even a totally healthy anal sphincter will hold back loose, watery stools, and the rectal sphincter is innervated by nerves from the mid to lower sacral spine, which is below the area of the Veteran's impairment.  The Veteran's erectile dysfunction could not be explained anatomically or neurologically on the L5-S1 spondylolisthesis, since the nerve supply to the penis is from the mid-sacral spine, again below the area of the Veteran's impairment.  The examiner noted that the Veteran's blood sugar and hemoglobin A1C have both been elevated for over 15 years, so by definition the Veteran has suffered from poorly controlled diabetes mellitus long enough to result in erectile dysfunction.  Additionally, the Veteran has aortoiliac occlusive vascular disease, a recognized cause of erectile dysfunction.

With regard to the Veteran's complaints of leg pain and numbness, the examiner concluded that the Veteran suffers from two separate conditions of the peripheral nerves, one being sciatic pain, and the other being diabetic peripheral neuropathy.  The examiner opined that the Veteran's complaints of tingling, burning, and numbness in his feet are due to his poorly controlled diabetes mellitus.  He explained that these symptoms without other "fellow traveler" sensory changes, are not a sign that correlates with an L5-S1 injury.  If these were due to the low back disorder, there would also be evidence of vibration, position, and temperature changes, which has not been found in the Veteran.

As for the neurological impairment attributable to the Veteran's low back disability, significantly, the examiner opined that the Veteran has suffered from such impairment since the late 1960s.  The examiner determined that based on medical literature, in the early years of spondylolisthesis, the presentation is one of mild low back pain that occasionally radiates into the buttocks and posterior thighs, especially during high levels of activity.  Later, other complications develop as well.  Given the Veteran's medical history, the examiner determined that the neurologic complaints of shooting pain in the lower extremities are at least as likely as not due to the Veteran's lumbosacral spine disorder.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Historically, the Veteran was awarded service connection for his low back disability in a rating decision of July 1969, and was assigned a rating of 10 percent.  In April 1991 he filed his current claim for increase.  As noted above, in an October 1998 rating decision, the Veteran's 10 percent evaluation was increased to 20 percent, effective from the date of his April 1991 claim.  This 20 percent evaluation has remained in effect throughout the course of this appeal.  In a February 2012 rating decision, the Veteran was awarded service connection for sciatica of each lower extremity, with a 20 percent evaluation assigned for each leg effective May 17, 2010.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria 
for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the prior version of the regulation.

Under the old version of the rating criteria, the diagnostic codes potentially implicated here are Diagnostic Code 5292 for limitation of motion of the lumbar spine, Diagnostic Code 5293 for intervertebral disc syndrome, and Diagnostic Code 5295 for lumbosacral strain.  The prior criteria also included provisions regarding spinal fractures (Diagnostic Code 5285) and ankylosis (Diagnostic Codes 5286 and 5289), but these disorders are not present in the instant case.

Under former Diagnostic Code 5292, in effect prior to September 26, 2003, a 10 percent evaluation requires slight limitation of motion, a 20 percent evaluation requires moderate limitation of motion, and a 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5295, in effect prior to September 26, 2003, lumbosacral strain is rated as 10 percent disabling when there is characteristic pain on motion and as 20 percent disabling when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the revised criteria, effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

With regard to intervertebral disc syndrome, under former Diagnostic Code 5293 (in effect prior to September 23, 2002), a 0 percent evaluation is assigned when intervertebral disc syndrome is postoperative and cured.  A 10 percent evaluation is assigned for mild intervertebral disc syndrome.  A 20 percent evaluation is assigned for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation is assigned for severe intervertebral disc syndrome, with recurring attacks and with intermittent relief.  A 60 percent evaluation is assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5293 (effective September 23, 2002), which was renumbered as Diagnostic Code 5243 (effective September 26, 2003), intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under Diagnostic Code 5243 (effective September 26, 2003), a 10 percent evaluation requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.   A 40 percent evaluation requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent evaluation requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.



Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

In the Board's decision of March 2010, it was found that the Veteran's lumbar spine disability is not productive of limitation of forward flexion to less than 30 degrees, incapacitating episodes requiring physician-prescribed bedrest, or severe limitation of motion of the lumbar spine.  A rating in excess of 20 percent was denied.

In the December 2010 Joint Motion, the parties determined that the Board's March 2010 decision should be vacated primarily because the Board failed to provide an adequate statement of reasons and bases when it failed to consider evidence of neurologic impairment, including radiculopathy and bowel impairment, as documented in VA examination reports of March 2008 and April 2008.  The parties further noted that the Board erred in finding that the duty to assist had been met when a March 2008 VA examiner suggested the need for an additional MRI, that it erred in not applying the three-step inquiry of Thun v. Peake, 22 Vet. App. 111, 115 (2008) in deciding whether referral for extraschedular consideration was warranted, and that it erred in not addressing a reasonably raised claim of a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. at 447.  

For the reasons described below, the Board here finds that the preponderance of the evidence is against assignment of a rating in excess of 20 percent for the Veteran's lumbar spine disability.  


Orthopedic Manifestations

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's degenerative disc disease of the lumbar spine is appropriately evaluated as 20 percent disabling.  

The medical evidence does not show the amount of limited motion in forward flexion that would support a higher rating using the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Although the evidence shows that spondylolisthesis results in limited motion, the Board declines to classify it as a "severe" level as contemplated by criteria for Diagnostic Code 5292.  The Veteran's back disability showed the greatest limitation of motion on an outpatient treatment report in August 2000 and at the June 2010 VA examination, when his forward flexion was limited to 40 degrees.  However, other VA examination reports have showed limitation of flexion of 60 degrees (VA examination reports of May 2001 and October 2003), and 90 degrees (VA examination reports of June 1991 and March 2008).  Based on the measurements made through the appeals period, the Board does not find that the record shows a severe limitation of motion under Diagnostic Code 5292 (2002).

Similarly, the evidence does not show that the Veteran's back disability meets the criteria for Diagnostic Code 5295.  The medical evidence does not support a characterization of the Veteran's spine as listing to the opposite sign, having Goldthwaite's sign, exhibiting a marked limitation in forward flexion motion or loss of lateral motion.  See id.

During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be, at worst, 40 degrees when considering complaints of pain.  Furthermore, the March 2008 VA examiner found no pain, fatigue, weakness, lack of endurance, or incoordination repetitive use.  The VA examiners of June 2010 and January 2012 found no additional limitation of motion on repetition.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent presently assigned under either the old or revised rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Finally, the record does not show that bed rest for the duration required for a higher rating using the Formula for Rating Intervertebral Disc Syndrome was recommended by a physician for back pain treatment.  Similarly, there is no evidence to substantiate a finding of "severe recurring attacks" of intervertebral disc syndrome.  In fact, VA examiners of March 2008 and January 2012, for example, indicated that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.

Neurological Manifestations

At the outset, as indicated above, in a February 2012 rating decision, the RO awarded service connection and assigned a 20 percent rating, each, for sciatica of the right and left extremities, effective May 17, 2010.  The Veteran has not appealed this decision and there is no indication that the Veteran is seeking a higher rating for either disability.  As such, these issues are not before the Board.  However, the Board will address neurological manifestations as it pertains to his claim for an increased rating for his lumbosacral spine condition prior to May 17, 2010. 

As noted by the parties in the Joint Motion, the record contains evidence of bowel incontinence and erectile dysfunction, in VA examination reports of March 2008 and April 2008, for example.  The record, however, was silent as to whether these disorders were neurological manifestations of the Veteran's lumbar spine disability.  Accordingly, in the September 2011 remand, the Board sought a medical opinion to determine whether the Veteran's bowel incontinence and erectile dysfunction were due to the spine disorder.

As described above, in January 2012, a VA examination was conducted and the examiner rendered complete and thorough findings in this regard.  With respect to the bowel incontinence, the examiner concluded that the disorder it is less likely than not related to the Veteran's lumbar spine disability.  The examiner provided an adequate rationale, explaining that the 30-year gap in time between the spine injury and the development of incontinence weighed against any relationship between the two.  The examiner further indicated that the stool consistency could not result from the portion of the Veteran's spine that is injured.  Additionally, the examiner noted that the rectal sphincter is innervated by nerves below the site of the Veteran's injury.  With respect to erectile dysfunction, the examiner offered a negative conclusion, explaining that such a relationship cannot be explained anatomically.  The examiner further indicated that the Veteran's poorly controlled diabetes mellitus and aortoiliac occlusive vascular disease are likely causes of the Veteran's erectile dysfunction.  The record is devoid of evidence to the contrary of the January 2012 examiner's opinions.  As such, separate ratings for the Veteran's bowel incontinence and erectile dysfunction are not warranted.

The January 2012 examiner, however, found that the Veteran does have radiculopathy related to his lumbar spine disability.  While the Veteran's complaints of pain radiating to the lower extremities has been noted during the course of the claim, the evidence does not support a separate rating for radiculopathy at any time prior to May 17, 2010.  In this regard, the Veteran's complaints of leg pain were diagnosed as Grade II claudication in 1996, causing pain in the hips, front of the thighs, back of the calves, and top of the feet.  In an April 1996 neurological consult concerning the Veteran's leg pain, it was noted that electromyography (EMG) studies revealed no evidence of denervation or radiculopathy.  It was noted that the nerve conduction study revealed some neuropathy.  The examiner opined that the Veteran's "electrical test results have nothing to do with his spondylolisthesis.  The latter cannot give rise to neuropathy (which he has mildly) but to EMG abnormalities (which he does not have)."  (Emphasis in original).

On VA examination in September 1997, the examiner noted the Veteran had no numbness, tingling, or weakness.  The July 12, 1999 VA examination diagnosed L5 spondylolysis and L5 herniated nucleus pulposus with great toe dorsiflexion weakness.  Physical examination showed 4.5/5 motor strength in the great toe, but all remaining motor functions were normal.  He was intact to pin, position, and vibration.  The October 2003 examiner found no neurological abnormalities, and the Veteran's strength, reflexes, and muscle bulk were normal.  Mild tenderness was noted in the paravertebral muscles.  On VA examination in March 2008, the Veteran had full strength of the hip and knee.  There was mild weakness in the left big toe, and decreased sensation in the left foot.  Knee reflexes were symmetrical.  On VA examination in April 2008, motor strength was normal in the lower extremities, deep tendon reflexes were symmetrical, and the Veteran had a slightly diminished response to pinprick and vibration sense over both feet.  

While the July 1999 VA examiner diagnosed L5 herniated nucleus pulposus with great toe dorsiflexion weakness, and subsequent examinations have noted neurological symptoms in the feet, the 2012 VA examiner, as noted above, explained that the foot neurological symptoms are related to the Veteran's poorly controlled diabetes mellitus.  He explained that these symptoms without other "fellow traveler" sensory changes, are not a sign that correlates with an L5-S1 injury.  He stated that if these were due to the low back disorder, there would also be evidence of vibration, position, and temperature changes.  Thus, the Veteran's neurological symptoms in the feet are not associated with the Veteran's service connected back disorder, and a separate rating for such symptomatology is not warranted.  38 C.F.R. § 4.16(the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided). 

Other than the feet, the remainder of the neurological testing reflects normal sensation, normal motor evaluation, and normal reflexes.  Thus, while the Veteran may have experienced radicular pain from his back disability, in addition to leg pain from his claudication disability, there are no objective neurological findings relating to radiculopathy to support a finding of even mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board acknowledges that nerve conduction studies in April 1996 did show mild neuropathy; however, the VA physician adequately explained why those findings were not related to the Veteran's service connected back disorder.  Accordingly, a separate rating for neurological symptoms is not warranted prior to May 17, 2010.

For all of these reasons, the Board finds that prior to May 17, 2010, the record does not reveal any separately ratable neurological manifestations of his lumbar spine. 


Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  As noted by the parties in the Joint Motion, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board finds that it needs not proceed to the second step of the Thun analysis, and that referral for extraschedular consideration is not warranted.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 20 percent for spondylolisthesis of the lumbosacral spine is denied.


REMAND

Unfortunately the Board finds that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

In the December 2010 Joint Motion, noting the evidence of record, including VA examination reports, suggestive of the Veteran's unemployability due to his service-connected back disability, as well as the Veteran's contentions of such unemployability, the parties determined that a TDIU claim was raised following the April 2004 denial of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the September 2011 remand, the Board directed the RO to issue the Veteran VCAA notice pertaining to his claim for a TDIU.  The Board also directed that on the completion of other development, the RO should readjudicate the claims on appeal, on an extraschedular basis, if necessary.  The Board emphasized that in the SSOC, the Veteran should be advised of the pertinent laws concerning a TDIU, and should be given the opportunity to respond. 

The record reflects that despite the Board's instructions, the RO failed to provide sufficient VCAA notice regarding the claim for a TDIU.  While the RO issued a letter in November 2011 which informed the Veteran that he may be entitled to total compensation if he was unable to secure and follow a substantially gainful occupation because of his back disability, this letter fails to advise him of the requirements for a TDIU.  The Board finds the November 2011 letter insufficient.    
 
Further, although the Veteran was awarded a TDIU in the February 2012 rating decision, this award was effective only as of June 23, 2010, the date on which the schedular requirements for a TDIU were met, and the RO failed to consider the provisions of 38 C.F.R. § 4.16(b) to determine the Veteran's eligibility prior to this date.  The February 2012 SSOC is devoid of any citation to the regulation pertaining to TDIU, or any discussion of the Veteran's eligibility to a TDIU prior to June 23, 2010.

Under these circumstances, and because the RO must address the applicability of the provisions of 4.16(b), and, if denied, give the Veteran notice of those provisions, in the first instance (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), the Board has no alternative but to, again, remand the matter to the RO, for action in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.
 
Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his attorney corrective VCAA notice pertaining to his claim for a TDIU prior to June 23, 2010.  

2.  After the development requested above has been completed, the claim for a TDIU prior to June 23, 2010 should be adjudicated, to include consideration under the provisions of 38 C.F.R. § 4.16(b) if warranted.  If the benefit remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case, which includes the pertinent laws concerning entitlement to a total disability rating based on individual unemployability, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


